DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Crawford (US 2018/0323576).
Regarding Claim 1, Crawford, discloses a laser pulse emitter circuit [0008-09; 0020-23; 0066] comprising: a laser diode [0066]; a laser diode driver circuit including: an inductive circuit element arranged in series with the laser diode [0053; 0059; 0067-68; 0072; 0085; 0093]; at least one capacitive circuit element arranged in series with the inductive circuit element [0067-69; 0076; 0080; 0084-94; 0100]; and a switch circuit configured to activate the laser diode using duty cycling that includes an on-period and an off-period [0068-72; 0080; 0084-88; 0100-0103; 0115], wherein energy used in an activation of the laser diode includes energy stored in the inductive circuit element and the at least one capacitive circuit element, and the stored energy is recycled by use in a subsequent activation of the laser diode [0008; 0077; 0085-86; 0094; 0112-13; 0117-27; 0138; 0143-44; 0151; 0155].
Regarding Claim 2, Crawford also discloses wherein the at least one capacitive circuit element of the laser diode driver circuit includes: a first capacitive circuit element arranged in series with the inductive circuit element and arranged in parallel with the laser diode; and a second capacitive circuit element arranged in series with the inductive circuit element and arranged in parallel with the switch circuit [0068-72; 0084-94; 0106; 0110-13; 0131].
Regarding Claim 3, Crawford also discloses wherein the first capacitive circuit element and the second capacitive circuit element are each a combination of a fabricated capacitor and a parasitic circuit capacitance [0068-72; 0084-88; 0098; 0106; 0110-13; 0118].
Regarding Claim 4, Crawford also discloses wherein a capacitance of at least one of the first capacitive circuit element and the second capacitive circuit element is adjustable to minimize a voltage of the second capacitive circuit element at a turn on time of the switch circuit [0011; 0037; 0040; 0063; 0076; 0080-81; 0126; 0135; 0142; 0155].
Regarding Claim 5, Crawford also discloses a switch control circuit configured to provide an adjustable switch control signal to turn on and turn off the switch circuit, wherein at least one of a turn on time or a turn off time of the switch control signal is adjustable to minimize a voltage of the second capacitive circuit element at the turn on time of the switch circuit [0069; 0080; 0100; 0115; 0126; 0133-35; 0139-42; 0155].
Regarding Claim 6, Crawford also discloses wherein an inductance of the inductive circuit element of the laser diode driver circuit is adjustable to minimize a voltage of the second capacitive circuit element at a turn on time of the switch circuit [0020; 0080; 0126; 0134-39; 0141-44; 0155]. 
Regarding Claim 7, Crawford also discloses a inductive circuit element of the laser diode driver circuit is a parasitic circuit inductance [0068-72; 0084-88; 0098; 0106; 0110-19].
Regarding Claim 8, Crawford also discloses wherein the laser diode driver circuit includes a second inductive circuit element associated with a higher voltage supply rail of the laser diode driver circuit and a third inductive circuit element associated with a lower voltage supply rail of the laser diode driver circuit [0068-72; 0076; 0080-81; 0084-88; 0096-0103; 0115; 0126; 0133-35; 0139-42; 0155].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (US 2018/0323576) and further in view of Rothberg (US 2016/0344156).
Regarding Claims 11 and 19, Crawford teaches an emitter circuit [0008-09; 0020-23; 0066] including: a laser diode [0066]; and a laser diode driver circuit including: an inductive circuit element arranged in series with the laser diode [0053; 0059; 0067-68; 0072; 0085; 0093]; and a switch circuit arranged in series with the inductive circuit element [0067-69; 0076; 0080; 0084-94; 0100] and configured to activate the laser diode using duty cycling that includes an on-period and an off-period [0068-72; 0080; 0084-88; 0100-0103; 0115], wherein energy used in an activation of the laser diode includes energy stored in the inductive circuit element, and the stored energy is used in a subsequent activation of the laser diode [0008; 0077; 0085-86; 0094; 0112-13; 0117-27; 0138; 0143-44; 0151; 0155]. Crawford does not explicitly teach – but Rothberg does teach a time of flight sensor circuit (and method of operating)…and a receiver circuit including a photodiode configured to receive laser energy emitted by the laser diode and reflected back toward the time of flight sensor circuit [0005; 0161-67; 0255-59]. It would have been obvious to modify the circuit of Rothberg to place it in a time of flight system with a photodiode receiver, in order to use the laser driver circuit to measure distances to objects or to create high resolution 3-D images. 
Regarding Claims 12 and 20, Crawford also teaches wherein the at least one capacitive circuit element of the laser diode driver circuit includes: a first capacitive circuit element arranged in series with the inductive circuit element and arranged in parallel with the laser diode; and a second capacitive circuit element arranged in series with the inductive circuit element and arranged in parallel with the switch circuit and wherein the energy used in the activation of the laser diode includes energy stored in the inductive circuit element and the first and second capacitive circuit elements [0068-72; 0084-94; 0106; 0110-13; 0131].
Regarding Claim 13, Crawford also teaches wherein a capacitance of at least one of the first capacitive circuit element and the second capacitive circuit element is adjustable to minimize a voltage of the second capacitive circuit element when the switch circuit is turned on [0011; 0037; 0040; 0063; 0076; 0080-81; 0126; 0135; 0142; 0155].
Regarding Claim 14, Crawford also teaches a switch control circuit configured to provide an adjustable switch control signal to turn on and turn off the switch circuit, wherein at least one of a turn on time or a turn off time of the switch control signal is adjustable to minimize a voltage of the second capacitive circuit element when the switch circuit is turned on [0069; 0080; 0100; 0115; 0126; 0133-35; 0139-42; 0155].
Regarding Claim 15, Crawford also teaches an inductance of the inductive circuit element of the laser diode driver circuit is adjustable to minimize a voltage of the second capacitive circuit element when the switch circuit is turned on [0020; 0040; 0080; 0126; 0134-39; 0141-44; 0155]. 
Regarding Claim 16, Crawford also teaches wherein the first capacitive circuit element and the second capacitive circuit element are each a combination of a fabricated capacitor and a parasitic circuit capacitance [0068-72; 0084-88; 0098; 0106; 0110-13; 0118].
Regarding Claim 17, Crawford also teaches wherein the inductive circuit element of the laser diode driver circuit is a parasitic circuit inductance [0068-72; 0084-88; 0098; 0106; 0110-13; 0118-19].
Regarding Claim 18, Crawford also teaches wherein the laser diode driver circuit includes a second inductive circuit element associated with a higher voltage supply rail of the laser diode driver circuit and a third inductive circuit element associated with a lower voltage supply rail of the laser diode driver circuit [0068-72; 0076; 0080-81; 0084-88; 0096-0103; 0115; 0126; 0133-35; 0139-42; 0155].

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (US 2018/0323576), as applied to claim 1 above, and further in view of Rothberg (US 2016/0344156).
Regarding Claims 9-10, Crawford does not explicitly teach – but Rothberg does teach wherein the laser diode is a vertical cavity surface emitting laser diode, or an edge emitting laser diode [0161-67; 0255-59]. It would have been obvious to modify the laser of Crawford to use a VCSEL or EEL because both are common types of lasers used for time of flight measurements and the user could select one based on power, wavelength or environment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645